Title: From John Adams to James Warren, 20 October 1775
From: Adams, John
To: Warren, James


     
      
       Octr. 20. 1775
      
      Dr sir
     
     The Bearer of this is John McPherson Esq. He is a Genius—an old Sea Warriour, Nine or ten Times wounded in Sea Fights.
     He has a son in the Service—Aid de Camp to Schuyler—a very sensible Man.
     Of Mr. McPhersons Errand to the Camp ask no Questions and I will tell you no false News. It will make a Noise, in Time—but for the present for Gods sake let not a Word be said.
     I hope all our Friends who have Opportunity will show him Respect.
    